Liven, C. J.
I. Appellee presents several questions as to the state of the record, and as to whether there is an appeal as to the defendant B. T. Lindley. We think the merits of the case are fully presented in the record before us, and, as B. T. Lindley has appeared and filed his argument, we have considered the case upon its merits without passing upon these questions.
*383II. As title to lot 11 (the store-house property in Stuart, which was given in exchange for the two hundred acres) was decreed to plaintiff in her divorce proceedings, we do not inquire back of that in determining whether it was the plaintiff’s means that purchased the two hundred acres.
i tkust- when implied. III. The weight of the testimony is in favor of the conclusion that neither the plaintiff nor B. T. Lindley knew the time of the conveyance that the ^tle to the two hundred acres was placed in B. T. Lindley. She was at the. time, at least, partially incapacitated by blindness from transacting business, and this, as well as most of the other transactions, was managed by her husband with her consent. It is evident, however, that she became aware of the fact that the title was in her son long before the execution of the mortgage in question. Her means having paid for the land, and the title being made to the son without her knowledge, the law will imply a trust in her behalf.
a real estate: fromposses?6 rule does not bold. IV. The doctrine contended for by appellant, that the purchaser of real estate takes the same charged with notice of the equities of the parties in possession at the time of the purchase, is well settled in this state. Phillips v. Blair, 38 Iowa, 649, and authorities cited. Such possession “must appear affirmatively to have been open, visible, exclusive and unambiguous ; such as is not liable to be misunderstood or misconstrued.” 3 Washb. Real. Prop. 284. All these lands had been cared for and cultivated by either Elwood or B. T. Lindley for a long time prior to Mr. Martindale’s visit. At the time of his visit, Elwood Lindley, who was negotiating the loan, and his family, were residing on the two hundred acres, and B. T. Lindley on the Callanan tract adjoining. It would certainly not appear from this state of facts, to one who had been told that the title was in B. T. Lindley, that his mother, Mrs. Lindley, was in the open, visible, exclusive and unambiguous possession of the land. The reasonable inference would be that B. T. Lindley, who held the *384title, was in possession. Where husband and wife occupy real estate together, the inference would be, in the absence of further information, that it was the husband’s possession. Thomas v. Kennedy, 24 Iowa, 397; Trust Co. v. King, 58 Iowa, 598. In this case the question was as to whether the property was in the possession of Mrs. King or her son. The court held that the legal possession was in Mrs. King and her husband. Where mother and son occupy the property, the same inference as to possession does not arise as where occupied by husband and wife. In the case of King, it was shown that, at the time and after the mortgage was executed, Mrs. King was in the actual possession and occupancy of the property, but it was insisted that her possession was not such as to impart notice to the world of her equities. The property consisted solely of a lot and dwelling thereon, wherein Mrs. King, her husband and family resided. The court says it was a legal possession in Mrs. King and her husband. We think the facts in this case fail to show such a possession in the plaintiff and her husband. Instead of a single lot and dwelling we have several parcels of land, with different dwellings,— lands that had been cultivated and used by others than the plaintiff, and without any apparent authority from her. In Thomas v. Kennedy, supra, there being no building upon the land, the husband was upon the ground assisting and directing, apparently for himself, the fencing and breaking of the land; no one knowing by any public declaration or act, or otherwise, that the work was being carried on for the wife, nor that the possession taken was for her. The court says: “We are not prepared to hold that under such circumstances third parties would be affected with notice of the wife's possession. In other words, they could as well, and indeed more reasonably, presume that the possession was that of the husband as of the wife; and it would be carrying the doctrine of notice to an unusual extent to hold that the world was, without more, bound to know that he was in possession and making improvements for her.” From the facts of this case, one knowing the *385relations of the parties, and nothing as to title, would infer that Elwood Lindley was in possession, and; knowing the title to be in B. T. Lindley, would infer that he was in possession. It is contended that Mr. Martindale had actual notice that the lands belonged to Mrs. Lindley. Elwood and B. T. Lindley both, testified that, at the time Mr. Martindale visited the farm, Elwood Lindley told him, “in substance, that he would find the title all right in B. T. Lindley, bat the farm in fact belonged to Mrs. Lindley.” This statement is denied by Mr. Martindale. The truth of this matter is not necessarily determined by the number of witnesses. We think the fact that Martindale, a.lawyer, versed in such transactions, made the loan as he did for his wife, without any inquiry or action with reference to the rights of plaintiff, satisfies us that he never understood such a statement to be made. We are not convinced that such- a statement was ever made to Martindale. We conclude, therefore, that Martindale made the loan without any knowledge, actual or constructive, of Mrs. Lindley’s equities in the land.
_._. estoppel. Y. Assuming, for the purpose of further inquiry, that Mrs. Lindley’s possession was such as to put Mr. Martindale upon inquiry, we inquire whether, in permitting the title and control of the lands to remain in her son, as she did, she is not now estopped from asserting her title as against Mrs. Martindale1 s mortgage. She permitted her son Bayard to cultivate the lands, and dispose of the crops as his own for some time. The deed to Bayard for the two hundred acres was executed October 17, 1876. December 7, following, he mortgaged to Farwell for seven hundred dollars; to Helliker, June 1, 1880, twelve hundred dollars; a second mortgage to Helliker, June 1, 1880, one hundred and twenty dollars; to Dewey, July 17, 1882, nine hundred and eighty-two dollars; and to Martindale, executed June 19, and recorded July 17, 1884, five thousand dollars. The plaintiff knew of the execution of the mortgage to Farwell, December 7, 1876, and thereby learned that the title to the two hundred *386acres was in her son Bayard. She permitted the title to so remain, and her son to exercise control as he did, and to make these mortgages, without in any way disclosing to the world any claim upon the property. Her husband, whom she had at least permitted to act for her in all matters, with her son, who held the legal title, secured five thousand dollars of Mrs. Martindale’s money that went to pay for and remove encumbrances from the lands in question, without any actual notice that Mrs. Lindley claimed any interest in the land. It would be most inequitable to allow Mrs. Lindley, under these circumstances, to enjoy the benefits of this loan without any return to Mrs. Martindale. Mrs. Lindley put it in the power of her son to procure this money from Mrs. Martindale, most of which went into the land. Mrs. Martindale made the loan in good faith, and, if either must suffer, it must be the one who made it possible for Bayard T. Lindley to effect a loan upon the lands which he did not own. These conclusion's render it unnecessary to notice other points made in the record. The decree of the district court is
Affirmed.